--------------------------------------------------------------------------------

Exhibit 10.8


FINANCING ESCROW AGREEMENT


This Escrow Agreement (this “Agreement”) is dated as of July 31, 2008, by and
between Material Technologies, Inc., a Delaware corporation (“MaTech”), on the
one hand, Continental Advisors, SA (“Continental”), on the other hand, and
Corporate Legal Services, LLP (the “Agent”), as escrow agent.  Each of MaTech
and Continental Advisors shall be referred to as a “Party” and collectively as
the “Parties.”
 
I.              Escrow

 
1.01          Appointment and Acknowledgment of Escrow Agent.


MaTech and Continental Advisors hereby appoint the Agent, and the Agent hereby
agrees to serve, as Escrow Agent pursuant to the terms of this Agreement.  The
Agent acknowledges, or upon its receipt will acknowledge, the following:
 
(a)           MaTech will cause to be deposited one hundred percent (100%) of
the net proceeds of any financing with Continental (including by sale of shares,
debentures, or any other securities, as well as the proceeds of any exercise or
conversion of warrants or other convertible securities) into a bank account in
the name of Agent at a bank to be determined from time to time by Agent, but
initially National Bank of California.


The funds described in Section 1.01(a) are referred to as the “Escrowed
Property.”  If the Escrowed Property includes property on which dividends are
paid, on which interest is earned, or to which other accretions are added, then
the Escrowed Property shall not include such dividends, interest, or accretions.


1.02          Operation of Escrow.


The Parties hereto agree that the escrow created by this Agreement (the
“Escrow”) shall operate as follows:


(a)           Upon receipt of a request for withdrawal from MaTech, which shall
not exceed the maximum amount of Two Hundred Sixty Thousand Dollars ($260,000)
(the “Maximum Monthly Withdraw Amount”) in any thirty day period, the Agent
shall without further action remit such the amount requested to MaTech within
three business days.


(b)           Upon the closing of any transaction pursuant to which MaTech
receives cash proceeds of not less than One Hundred Thousand Dollars ($100,000),
the Maximum Monthly Withdrawal Amount shall be reduced by  ten percent (10%) of
the net cash proceeds received by MaTech (the “Reduction”), but such Reduction
shall not exceed One Hundred Sixty Thousand Dollars ($160,000).  The Reduction
shall continue for a number of months equal to the result of (i)

 
 

--------------------------------------------------------------------------------

 

the amount of cash proceeds received by MaTech, divided by (ii) the amount of
such Reduction.
 
1.03          Further Provisions Relating to the Escrow.


(a)           Distributions by the Agent in accordance with the terms of this
Agreement shall operate to divest all right, title, interest, claim, and demand,
either at law or in equity, of any Party to this Agreement (other than the
distributee) in and to the Escrowed Property distributed and shall be a
perpetual bar both at law and in equity with respect to such distributed
Escrowed Property against the Parties to this Agreement and against any person
claiming or attempting to claim such distributed escrowed property from,
through, or under such Party.


(b)           MaTech agrees to reimburse the Agent for the Agent’s reasonable
fees and other expenses (including legal fees and expenses) incurred by the
Agent in connection with its duties hereunder.


(c)           MaTech and Continental Advisors, jointly and severally, agree to
indemnify and hold harmless the Agent against and in respect of any and all
claims, suits, actions, proceedings (formal or informal), investigations,
judgments, deficiencies, damages, settlements, liabilities, and legal and other
expenses (including legal counsel fees and expenses of attorneys chosen by the
Agent) as and when incurred and whether or not involving a third party arising
out of or based upon any act, omissions, alleged act, or alleged omission by the
Agent or any other cause, in any case in connection with the acceptance of, or
the performance or nonperformance by the Agent of, any of the Agent’s duties
under this Agreement.  The Agent shall be fully protected by acting in reliance
upon any notice, advice, direction, other document, or signature believed by the
Agent to be genuine, by assuming that any person purporting to give the Agent
any notice, advice, direction, or other document in accordance with the
provisions hereof, in connection with this Agreement, or in connection with the
Agent’s duties under this Agreement, has been duly authorized so to do, or by
acting or failing to act in good faith on the advice of any counsel retained by
the Agent, which may be Corporate Legal Services, LLP.  The Agent shall not be
liable for any mistake of fact or of law or any error of judgment, or for any
act or any omission, except as a result of the Agent’s knowing, intentional and
deliberate bad faith.  Agent shall not be responsible for or liable for any loss
that is caused by events not within the exclusive control of Agent, and shall
not be liable or responsible for any loss, damage or expense caused by a delay
or event caused by any third party or other event not within the control of
Agent, including delays caused by the bank or federal reserve, errors in
processing wire requests or bank drafts or similar events.  The Agent shall not
have any fiduciary duty to any of the Parties hereunder, and shall not be deemed
to be providing legal services to any Party hereunder by reason of this
Agreement.


(d)           The Parties specifically acknowledge and agree that Agent shall
have full authority to comply with any instruction to release Escrowed Property,
up to the Maximum Monthly Withdrawal Amount, as adjusted as provided herein,
without any further consent, notification or other action of Continental
Advisors, and Agent shall have the right to disregard any instruction of
Continental Advisors to the contrary.


(e)           The Agent shall have no duties or responsibilities except those
expressly set

 
 

--------------------------------------------------------------------------------

 

forth herein.  The Parties hereto agree that the Agent will not be called upon
to construe any contract or instrument.  The Agent shall not be bound by any
notice of a claim, or demand with respect thereto, or any waiver, modification,
amendment, termination, cancellation, or revision of this Agreement, unless in
writing and signed by the other Parties hereto and so long as the Agent shall
have given its prior written consent thereto.  The Agent shall not be bound by
any assignment by MaTech or Continental Advisors of its rights hereunder unless
the Agent shall have received written notice thereof from the assignor and shall
have consented to such assignment.  The Agent is authorized to comply with and
obey laws, rules, regulations, orders, judgments, and decrees of any
governmental authority, court, or other tribunal.  If the Agent complies with
any such law, rule, regulation, order, judgment, or decree, the Agent shall not
be liable to any of the Parties hereto or to any other person even if such law,
rule, order, regulation, judgment, or decree is subsequently reversed, modified,
annulled, set aside, vacated, found to have been entered without jurisdiction,
or found to be in violation of or beyond the scope of a constitution or a law.


(f)            If the Agent shall be uncertain as to the Agent’s duties or
rights hereunder, shall receive any notice, advice, direction, or other document
from any other Party with respect to the Escrowed Property which, in the Agent’s
opinion, is in conflict with any of the provisions of this Agreement, or should
be advised that a dispute has arisen with respect to the payment, ownership, or
right of possession of the Escrowed Property or any part thereof, the Agent
shall be entitled, without liability to anyone, to refrain from taking any
action other than to use the Agent’s reasonable efforts to keep safely the
Escrowed Property until the Agent shall be directed otherwise in writing by both
other Parties hereto or by an order, decree, or judgment of a court of competent
jurisdiction which has been finally affirmed on appeal or which by lapse of time
or otherwise is no longer subject to appeal (a “Final Judgment”), but the Agent
shall be  under no duty to institute or to defend any proceeding, although the
Agent may, in the Agent’s discretion and at the expense of MaTech, institute or
defend such proceedings.


(g)           The Agent (and any successor escrow agent or agents) reserves the
right to resign as the Escrow Agent at any time, provided fifteen (15) days’
prior written notice is given to the other Parties hereto, and provided further
that a mutually acceptable successor Escrow Agent(s) is named within such
fifteen (15) day period.  The Agent may, but is not obligated to, petition any
court in the State of California having jurisdiction to designate a successor
Escrow Agent.  The resignation of the Agent (and any successor escrow agent or
agents) shall be effective only upon delivery of the Escrowed Property to the
successor escrow agent(s).  If no successor Escrow Agent has been appointed and
has accepted the Escrowed Property within fifteen (15) days after the Notice is
sent, all responsibilities of the Agent hereunder shall, nevertheless,
terminate.  The Agent’s sole responsibility thereafter shall be to use the
Agent’s reasonable efforts to keep safely the Escrowed Property and to deliver
the Escrowed Property as may be directed in writing by both of the other Parties
hereto or by a Final Judgment.  Except as set forth in this Section 1.03(g),
this Agreement shall not otherwise be assignable by the Agent without the prior
written consent of the other Parties hereto.


(h)           MaTech and Continental Advisors authorize the Agent, if the Agent
is threatened with litigation or is sued, to interplead all interested Parties
in any court of competent jurisdiction and to deposit the Escrowed Property with
the clerk of that court.

 
 

--------------------------------------------------------------------------------

 

(i)           The Agent’s responsibilities and liabilities hereunder, except as
a result of the Agent’s own intentional, knowing and deliberate bad faith or
gross active negligence, will terminate upon the delivery by the Agent of all
the Escrowed Property under any provision of this Agreement.  This Agreement
shall be deemed to have terminated on the date all of the Escrowed Property has
been distributed by Agent, or the date Agent provides written notice of
termination of this Agreement to MaTech, whichever is earlier.


(j)           As consideration for acting as escrow agent hereunder, MaTech
shall pay, out of the Escrowed Funds, a fee to the Agent equal to
$5,000.00.  This fee shall be deemed to have been earned in full by the Agent
upon establishment of the Escrow, and shall not be subject to pro-ration or
other setoff in the event the Escrow is terminated by any Party.


(k)           Any interest or dividends paid on the Escrowed Property shall be
retained by the Agent as additional compensation as and when received by the
Agent.  Any fees charged by the bank holding the Escrowed Property (such as
monthly bank service charges) shall be paid out of the Escrowed Property.


II.            Miscellaneous


2.01          Further Action.


At any time and from time to time, MaTech and Continental Advisors each agrees,
at its own expense, to take such actions and to execute and deliver such
documents as may be reasonably necessary to effectuate the purposes of this
Agreement.


2.02          Survival.


Subject to Section 1.03(i), the covenants, agreements, representations, and
warranties contained in or made pursuant to this Agreement shall survive the
delivery by the Agent of the Escrowed Property, irrespective of any
investigation made by or on behalf of any Party.  Any legal action or proceeding
arising from or related to this Agreement must be brought within six months
following the termination of this Agreement, or shall forever be barred.


2.03          Modification.


This Agreement sets forth the entire understanding of the Parties with respect
to the subject matter hereof, supersedes all existing agreements among them
concerning such subject matter, and (subject to Section 1.03(e)) may be modified
only by a written instrument duly executed by each Party.


2.04          Notices.


Any notice, advice, direction, or other document or communication required or
permitted to be given hereunder shall be in writing and shall be mailed by
certified mail, return receipt requested, or by Federal Express, Express Mail,
or similar overnight delivery or courier service or delivered (in person or by
facsimile) against receipt to the Party to whom it is to be given at address of
such Party

 
 

--------------------------------------------------------------------------------

 

set forth below (or to such other address as the Party shall have furnished in
writing in accordance with the provisions of this Section 2.04) with a copy to
each of the other Parties hereto:


If to MaTech:                        Material Technologies, Inc.
 11661 San Vicente Boulevard, Suite 707
 Los Angeles, CA  90049
 Attn:  Robert M. Bernstein, President
 Facsimile (310) 473-3177


If to Continental                   To the last known address provided in
Advisors:                               writing by Continental Advisors
 
If to Agent:                            Corporate Legal Services, LLP
 2224 Main Street
 Santa Monica, California 90405
 Facsimile: (310) 396-3290


Any notice, advice, direction, or other document or communication given by
certified mail shall be deemed given at the time of receipt thereof.  Any notice
given by other means permitted by this Section 2.04 shall be deemed given at the
time of receipt thereof.


2.05          Waiver.


Any waiver by any Party of a breach of any provision of this Agreement shall not
operate as or be construed to be a waiver of any other breach of that provision
or of any breach of any other provision of this Agreement.  The failure of a
Party to insist upon strict adherence to any term of this Agreement on one or
more occasions shall not be considered a waiver or deprive that Party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement.  Any waiver must be in writing.


2.06          Binding Effect.


Subject to Section 1.03(g), the provisions of this Agreement shall be binding
upon and inure to the benefit of MaTech and Continental Advisors and their
respective assigns, heirs, and personal representatives, and shall be binding
upon and insure to the benefit of the Agent and the Agent’s successors and
assigns.


2.07          No Third Party Beneficiaries.


This Agreement does not create, and shall not be construed as creating, any
rights enforceable by any person not a party to this Agreement (except as
provided in Section 2.06).


2.08          Jurisdiction.


The Parties hereby irrevocably consent to the jurisdiction of the courts of the
State of

 
 

--------------------------------------------------------------------------------

 

California and of any federal court located in such State in connection with any
action or proceeding arising out of or relating to this Agreement, and document
or instrument delivered pursuant to, in connection with, or simultaneously with
this Agreement, a breach of this Agreement or of any such document or
instrument, or the Escrowed Property.


2.9           Headings.


The headings in this Agreement are solely for convenience of reference and shall
be given no effect in the construction or interpretation of this Agreement.


2.10         Counterparts; Governing Law.


This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  It shall be governed by and construed in accordance with
the laws of the State of California without giving effect to conflict of
laws.  Any action, suit, or proceeding arising out of, based on, or in
connection with this Agreement , any document or instrument delivered pursuant
to, in connection with, or simultaneously with this Agreement, any breach of
this Agreement or any such document or instrument, or any transaction
contemplated hereby or thereby may be brought only in the appropriate court in
Santa Monica, California, and each Party covenants and agrees not to assert, by
way of motion, as a defense, or otherwise, in any such action, suit, or
proceeding, any claim that such Party is not subject personally to the
jurisdiction of such court, that such Party’s property is exempt or immune from
attachment or execution, that the action, suit, or proceeding is brought in an
inconvenient forum, that the venue of the action, suit, or proceeding is
improper, or that this Agreement or the subject matter hereof may not be
enforced in or by such court.


IN WITNESS WHEREOF, the Parties have duly executed this Financing Escrow
Agreement as of the date first written above.


“MaTech”
 
“Continental Advisors”
     
Material Technologies, Inc.
 
Continental Advisors, SA
 
 /s Robert M. Bernstein
   
By:           Robert M. Bernstein
 
By:
Its:           President
 
Its:
     
“Agent”
         
Corporate Legal Services, LLP
               
By:           Reid Breitman, Esq.
   
Its:           Managing Partner
   




 
 

--------------------------------------------------------------------------------

 